                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Nicholas Mantooth, on behalf of himself           )
and all others similarly situated,                )
                                                  )       ORDER
                Plaintiff,                        )
                                                  )
      vs.                                         )
Optimal Energy Resources, Inc., and               )
CoAdvantage Resources 60, LLC,                    )        Case no. 1:18-cv-094
                                                  )
                Defendants.                       )

        The settlement conference scheduled before the Magistrate Judge on October 8, 2019, at 9:00

a.m. shall be rescheduled for November 20, 2019, at 9:00 a.m. at the U.S. Courthouse located in

Bismarck, North Dakota (courtroom #2).

        The conference shall be attended by all parties, together with trial counsel (if they are represented)

for each party. An insured party need not attend unless the settlement decision will be made in part by the

insured. When the settlement decision will be made in whole or in part by an insurer, the insurer shall send

a representative. The persons attending shall be vested with the necessary settlement authority. Any relief

from these requirements must be obtained in advance. Failure to produce the appropriate person(s) at the

conference may result in an award of costs and attorney fees incurred by the other parties in connection

with the conference and/or other sanctions against the noncomplying party and/or counsel.

        Each party shall submit a confidential settlement statement to the Court no later than two days prior

to the final settlement conference. The settlement statement shall not become a part of the file of the case,

but shall be for the exclusive use of the Court in preparing for and conducting the settlement conference.




                                                      1
IT IS SO ORDERED.

Dated this 4th day of October, 2019.
                                           /s/ Clare R. Hochhalter
                                           Clare R. Hochhalter, Magistrate Judge
                                           United States District Court




                                       2
